                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA

LUCILLE ANDERSON, SARA ALAMI,                  )    CIVIL ACTION FILE NO.
GIANELLA CONTRERAS CHAVEZ,                     )    1:20-CV-3263
DSCC, and DEMOCRATIC PARTY                     )
OF GEORGIA,INC.,                               )
                                               )
Plaintiffs,                                   )
                                              )
v.                                            )
                                              )
BRAD RAFFENSPERGER,inhis official             )
capacity as the Georgia Secretary of State    )
and the Chairof the Georgia State Election    )
Board; et al.,                                )
                                              )
Defendants.                                   )
                                              )
     DEFENDANT FULTON COUNTY BOARD OF REGISTRATION AND
                 ELECTIONS NOTICE OF FILING

        COMES NOW Defendant Fulton County Board of Registration and

Elections (“BRE”), by and through their undersigned counsel, and hereby responds

to the Court’s October 2, 2020 Order by Docket Entry [Doc. 125] with the herein

Notice of Filing. The Court has requested the following information, and

Defendant BRE responds accordingly:

     (1) Voting equipment allocation information:

       Please find attached as “Exhibit 1” the BRE’s voter count information

        excel spreadsheet for November 3, 2020. “Exhibit 2” and “Exhibit 3”

       are pdfs that contain equipmentallocations per precinct.
    (2) Allocations comparison between the June 2020 primary and for the

       November2020 election.

       Please find attached as “Exhibit 4” an equipment allocation pdf for the

      June 9, 2020 primaryelection.

      Respectfully submitted this 2"! day of October, 2020.

                         OFFICE OF THE FULTON COUNTY ATTORNEY


                                Patrise Perkins-Hooker
                                County Attorney
                                Georgia Bar No. 572358

                               Kaye W. Burwell
                               Georgia Bar Number: 775060
                              kaye.burwell@fultoncountyga.gov
                              Cheryl M. Ringer
                              Georgia Bar Number: 557420
                              cheryl.ringer@fultoncountyga.gov
                              David R. Lowman
                              Georgia Bar Number: 460298
                              david.lowman@fultoncountyga.gov
                              /s/Detriss Thomas
                              Detriss Thomas
                              Georgia Bar Number: 460935
                              detriss.thomas@fultoncountyga.gov

141 PryorStreet, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (office)
(404) 730-6324 (facsimile)
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

LUCILLE ANDERSON, SARA ALAMI,                                        CIVIL ACTION FILE NO.




                                              NN SS SS SS SS SS OS
GIANELLA CONTRERAS CHAVEZ,                                           1:20-CV-3263
DSCC, and DEMOCRATIC PARTY
OF GEORGIA, INC.,

Plaintiffs,

v.

BRAD RAFFENSPERGER,inhis official
capacity as the Georgia Secretary of State
and the Chair of the Georgia State Election
Board;et al.,

Defendants.



                         CERTIFICATE OF SERVICE


       THIS IS TO CERTIFY that on this day, I presented the DEFENDANT

FULTON COUNTY BOARD OF REGISTRATION AND ELECTIONS

RESPONSE TO THE COURT’S OCTOBER2, 2020 ORDER in Times New

Roman, 14-point type in accordance with L.R. 5.1(C). I further certify that I

electronically filed this certificate of service with the Clerk of Court using the

CM/ECF system, which will send email notification of such filing to all attorneys

of record.




      This 2™ day of October, 2020.
                                                                   /s/ Detriss Thomas
                                                                   Detriss Thomas
                                                                   Georgia Bar Number: 460935
                                                                  detriss.thomas@fultoncountyga.gov




P:\CALitigation\Elections\Anderson, Lucile v. Raffensperger - 120-CV-3263\Pleading
                                                                                   s\10.2.20 Notice ofFiling.docx
